The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                           San Antonio, Texas
                                                    March 19, 2014

                                                 No. 04-14-00168-CR

                                                  Edward VARGAS,
                                                     Appellant

                                                           v.

                                               THE STATE OF TEXAS,
                                                     Appellee

                             From the 399th Judicial District Court, Bexar County, Texas
                                           Trial Court No. 2013CR6559
                                      Honorable Ray Olivarri, Judge Presiding

                                                    O R D E R
          A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal in which the trial
court judge certifies that the underlying criminal case “is a plea-bargain case, and the defendant has NO right of
appeal.” It is therefore ORDERED that the trial court clerk file an electronic clerk’s record within ten days from the
date of this order containing the following documents:

         1.       All pre-trial orders and the related pre-trial motions;

          2.     The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and Stipulations, and
all other documents relating to the defendant’s plea bargain;

         3.       The judgment;

         4.       All post-judgment motions and orders;

         5.       The notice of appeal;

         6.       The Trial Court’s Certification of Defendant’s Right of Appeal; and

         7.       The criminal docket sheet.

All other appellate deadlines are suspended pending further order of this court. The clerk of this court is ORDERED
to send a copy of this order to the attorneys of record, the trial court clerk, and the court reporter(s) responsible for
preparing the reporter’s record in this appeal.

                                                                 _________________________________
                                                                 Catherine Stone, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 19th
day of March, 2014.


                                                                 ___________________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court